Citation Nr: 1739552	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  13-05 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right hand disorder.

2.  Entitlement to service connection for a right wrist disorder.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to an acquired psychiatric disorder, other than PTSD, diagnosed as anxiety disorder, not otherwise specified (NOS).

5.  Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from August 1998 to August 2004.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from August 2011 and October 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran requested a hearing before the Board.  The requested hearing was conducted in August 2016 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

After reviewing the contentions and evidence of record, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.


FINDINGS OF FACT

1.  There is no post-service diagnosis of a right hand disorder.

2.  There is no post-service diagnosis of a right wrist disorder.

3.  There is no post-service diagnosis of PTSD.

4.  Resolving all reasonable doubt in her favor, the Veteran's anxiety disorder, NOS, is causally or etiologically due to service.

5.  Bilateral pes planus was noted on the Veteran's July 1998 enlistment examination report.

6.  The Veteran's preexisting bilateral pes planus did not increase in disability during service.


CONCLUSIONS OF LAW

1.  Service connection for a right hand disorder is not established.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  Service connection for a right wrist disorder is not established.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

3.  Service connection for PTSD is not established.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

4.  Service connection for an acquired psychiatric disorder, diagnosed as anxiety disorder, NOS, is established.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

5.  Bilateral pes planus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016). 

In the present case, the VCAA duty to notify was satisfied by a letter sent to the Veteran in October 2010 prior to the initial unfavorable decisions in this case.  The Board finds that the notification requirements of the VCAA have been satisfied as to timing and content.

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by the Veteran, and for which she authorized VA to request, have been obtained.  38 U.S.C.A. § 5103A.  VA has associated service treatment records, and post-service records with the claims folder.  Virtual VA and VBMS records were reviewed.  Additionally, the Veteran was afforded VA examinations. 

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As previously noted, the Veteran was provided an opportunity to set forth her contentions before a Veterans Law Judges in August 2016.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran, or her representative, has not raised any deficiency with the hearing.  Because the Veteran has not raised a potential Bryant problem in this appeal, no further discussion of Bryant is necessary.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103 (a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of the claims.

II. Service Connection Claims

The Veteran seeks entitlement to service connection for a right hand disorder, a right wrist disorder, PTSD, an acquired psychiatric disorder, and bilateral pes planus.  She asserts her disorders are due to service.

Applicable Laws

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016). 

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304 (f), which take precedence over the general requirements for establishing service connection in 38 C.F.R. § 3.303.  See Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010). 

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304 (f).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

A. Right Hand Disorder, Right Wrist Disorder, and PTSD

The Veteran asserts she currently has a right hand disorder and a right wrist disorder that had their onset during service, and that her current PTSD is due to her time in service.

Facts

	1.  Right Hand

Post-service treatment records were reviewed.  A February 2008 VA Problem List does not indicate any hand disorders.  In November 2014, the Veteran complained of twitching in her right hand and that it was difficult to carry objects.  A December 2014 VA treatment note indicates the Veteran again complained of right hand pain, and requested pain medication for her hand, as well as her back.  She was prescribed a pain reliever; however, treatment records do not contain any diagnosis of a right hand disorder.

The Veteran was afforded a VA examination in July 2014.  Sensory examinations of the right hand and fingers were normal.  Grip and pinch testing of the right hand were normal.  The Veteran was not diagnosed with any disorder of the right hand.

There is no post-service diagnosis of a right hand disorder in the claims file.

	2.  Right Wrist Disorder

The Veteran testified during the August 2016 BVA Hearing that during service she woke up one morning with a sore wrist, in approximately December 2003.  She testified that they were unable to do an x-ray because she was pregnant at the time, but that she had physical therapy for the wrist and received a brace.  She testified that she has currently been diagnosed with carpal tunnel syndrome.

Post-service treatment records were reviewed.  A February 2008 VA Problem List does not indicate any wrist disorders.  In September 2011, the Veteran reported a sharp wrist pain.  A May 2014 VA treatment note indicates the Veteran complained of right wrist symptoms, which were described as "carpal tunnel symptoms."  The Veteran was not assessed with a diagnosis of carpal tunnel, however, and an electromyogram (EMG) was ordered.

The Veteran was afforded a VA examination in July 2014.  The Veteran's right wrist sprain during service was noted.  Examination revealed the Veteran had pain on motion of the right wrist, and localized tenderness or pain on palpation of the joints/soft tissue.  X-rays did not demonstrate any arthritis.  Phalen's sign and Tinel's sign were both positive, indicative of carpal tunnel syndrome; however, the Veteran was not diagnosed with carpal tunnel syndrome and it was noted that EMG testing had not been completed yet.  The examiner opined that it is less likely than not that the Veteran's current likely right carpal tunnel syndrome (CTS) is secondary to her wrist sprain in the service (emphasis added).  The examiner stated that this is evidenced by these being two different disease processes and findings in the c-file, and is congruent with medical literature.

The EMG ordered by the VA in May 2014 was completed in November 2014.  The results indicate that the Veteran does not have carpal tunnel syndrome.  

There is no post-service diagnosis of a right wrist disorder in the claims file.

	3.  PTSD

The Veteran asserts she currently has PTSD as a result of several stressors she experienced during service.

The Veteran was afforded a VA PTSD examination in May 2014.  After examination, it was noted that the Veteran's symptoms did not meet the diagnostic criteria for PTSD.  

On multiple occasions, PTSD screens completed at VA outpatient visits were negative.  See, e.g., May 2006 and January 2008 PTSD Screenings.  There is no diagnosis of PTSD in the claims file.  

Analysis

Unfortunately, there is no competent evidence of a post-service diagnosis of a right hand disorder, a right wrist disorder, or PTSD.

While treatment records indicate the Veteran has sought treatment for complaints of right hand and right wrist pain, physical examinations have not resulted in any diagnoses of the Veteran's right hand and wrist.  While the Veteran has had pain on movement, carpal tunnel symptoms, and difficulty holding things in her hand, ultimately, an EMG was negative for carpal tunnel syndrome, and the record does not contain any diagnosis of a right wrist or hand disorder, other than pain.  The Board notes that the Veteran has asserted she suffers from a right hand and wrist disorder.  Complaints, however, are not enough to establish service connection.  There must be competent evidence of a current disability resulting from that condition or injury.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."). 

The Board has considered the Veteran's arguments.  The Board notes that the Veteran is competent to give evidence about what she experiences; for example, she is competent to discuss current pain and other experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994). 

Additionally, while the Veteran is competent to report a contemporaneous medical diagnosis and is competent in describing symptoms that support a later diagnosis by a medical professional, there is no competent evidence from any health-care provider that she has a post-service diagnosis of a right hand or wrist disorder or PTSD.

The Board finds that the most probative evidence consists of the medical records.  "Congress specifically limits entitlement to a service-connected disease or injury where such cases have resulted in a disability...in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225.  Here, unfortunately, there is no persuasive evidence of a post-service diagnosis of a right hand disorder, a right wrist disorder, or PTSD. 

The Board finds that the claims must be denied.  In the absence of a diagnosis, the other elements of service connection for these claims need not be addressed.  In sum, because post-service records do not indicate that the Veteran has a current diagnosis of a right hand disorder, a right wrist disorder, or PTSD, the Board finds that the evidence is against a grant of service connection for these disorders.

B.  Acquired Psychiatric Disorder

The Veteran asserts her current acquired psychiatric disorder, other than PTSD, is due to service.

The Veteran has a current diagnosis of anxiety disorder, NOS.  See May 2014 VA examination.  As such, Shedden element (1), current diagnosis, is met.  

As for the second requirement for service connection, that a disease or injury was incurred or aggravated during service, the Board finds that there is sufficient evidence of an in-service event.  During the May 2014 VA examination, the Veteran reported two particular events that caused her anxiety.  In the first instance, the Veteran's ship was getting fuel from another ship; the other ship veered off course and was about to hit her ship and they had to do an emergency break away to avoid a crash.  She indicated that she feared for her life.  The second event, in 2001, they were anchored off of Maui and she fell into the ocean at night (from a liberty boat).  The Veteran stated that she could not swim and she had to be pulled out of the water.  The Veteran also indicated that she had difficulty sleeping during service due to the nature of her job duties of being constantly on call as a Tomahawk technician.  See May 2013 statement.  The Veteran is competent to report on factual matters of which she has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). The Board finds that the Veteran's statements are plausible given the place, type, and circumstances of her service.  38 U.S.C.A. § 1154(a).  Therefore, the Board find's that Shedden element (2) is met.

As for Shedden element (3), nexus, the Board notes that the May 2014 VA examiner opined that the Veteran's anxiety disorder, NOS, was related to the events she described as occurring during service.  See May 2014 VA examination by P.M., Phd.  The Board also acknowledges the September 2015 VA examiner's opinion that the Veteran's current anxiety disorder was not due to service.  See September 2015 VA examination by J.T., Phd.  Both VA opinions are based on a review of the file and examination of the Veteran.  There is nothing in the examination reports such that one should be held to be more probative than the other one.  Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  The Board resolves doubt in the Veteran's favor and finds that Shedden element (3) is met.

In light of the discussion above, while the evidence is not unequivocal, it has nonetheless placed the record in relative equipoise.  As such, the Veteran's service-connection claim for an acquired psychiatric disorder, diagnosed as anxiety disorder, NOS, is granted.




C.  Bilateral Pes Planus

The Veteran testified that she did not enter into service with any foot problems, and that during service she experienced foot pain that was partially relieved by insoles that were provided to her.  See August 2016 BVA Hearing Transcript, pages 11-13.

For service connection claims involving a preexisting injury or disease, 38 U.S.C.A. § 1153 provides that a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.

If a preexisting disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, but the Veteran may bring a claim for aggravation of that disability.  In that case, § 1153 applies and the burden falls on the Veteran to establish an increase in disability.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306 (b). 

Importantly, the Veteran's service treatment records are significant for findings of bilateral pes planus.  Specifically, the Veteran's July 1998 enlistment examination shows that she had bilateral pes planus upon entry to service.

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled into service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 1111; 38 C.F.R. § 3.304 (b); see also VAOPGCPREC 3-03; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The presumption of soundness attaches only where there has been an induction examination that did not detect or note the disability of which the Veteran later complains.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations expressly provide that the term "noted" signifies "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304 (b).

Facts & Analysis

The Veteran's enlistment examination indicates the Veteran entered service with bilateral pes planus.  See July 1998 enlistment examination.  Thus, the presumption of soundness does not apply, and as noted above, the Veteran may only bring a claim of aggravation of the disorder.  Smith v. Shinseki, 24 Vet. App. 40, 47 (2010). 

Service treatment records indicate the Veteran had asymptomatic, moderate pes planus on the July 1998 entrance examination.  In September 1998, the Veteran complained of pain on the soles of both feet.  She was assessed with pes planus and prescribed insoles.  In an April 2000 Report of Medical History for a Sea Duty Screening, the Veteran denied any foot trouble.  In December 2002, the Veteran was seen in the podiatry clinic, instructed on orthotics, x-rays were taken, and she was released without work/duty limitations.  In a May 2004 Report of Medical History for separation purposes, the Veteran indicated that she did not have any foot trouble.  A May 2004 separation examination did not contain any notations pertaining to the feet.

Post-service VA treatment records do not contain any complaints or treatment of foot pain or bilateral pes planus.  

The Veteran was afforded a VA examination in September 2015.  The Veteran complained of pain in the longitudinal arch area in both feet when wearing certain footwear.  She stated she avoids wearing shoes with arch supports or heels.  She denied any current treatment.  The Veteran asserted she started having foot pain soon after she enlisted and continued to have pain when wearing military boots.  She indicated the pain did not significantly interfere with her duties.  X-rays demonstrated bilateral calcaneal pitch angles of 10 degrees, confirming a diagnosis of pes planus.  The examiner stated that the Veteran's pes planus was a preexisting condition.  It was noted that hallux valgus was shown in 2002 x-rays, but there was no objective evidence of hallux valgus on current examination.  The examiner opined that the Veteran's preexisting pes planus was not aggravated beyond its natural progression by an in-service event, injury or illness.  The examiner explained that there is no evidence of significant progression of the Veteran's bilateral pes planus, as compared to findings on enlistment exam.  Continuing, the examiner noted that the Veteran was shown to have moderate, asymptomatic pes planus on enlistment examination.  Approximately a month after enlistment, the Veteran had complaints of pain in the soles of the feet, but no further complaints are of record and records are otherwise silent for foot complaints, including post-service VA records.  

Post-service private treatment records show that the Veteran was seen at a private podiatrist's office in April 2016 for complaints of painful toenails.  She was assessed with a right foot calcaneal spur, right foot, pes planus, tinea unguluni, and pain in the right toe.

The evidence of record demonstrates that the Veteran's bilateral pes planus was noted on entrance examination.  Thus, the Veteran may only bring a claim for service-connected aggravation of that disorder.  The burden falls on the Veteran to establish an increase in disability.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994). 

In this case, the most probative evidence of record shows that the Veteran's preexisting bilateral pes planus did not increase in disability during her active service.  As noted, the Veteran entered into service with pes planus.  The Veteran experienced some foot pain during service that was relieved by orthotics.  In fact, the Veteran indicated on several occasions during service, subsequent to the complaint of foot pain, that she did not have any foot troubles.  See, e.g., April 2000 and May 2004 Report of Medical History.  Of note, temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991), Beverly v. Brown, 9 Vet. App. 402 (1996).  As stated in the VA examination, there is no evidence that the Veteran's pes planus increased in severity as a result of service.  Of particular note, the Veteran's post-service VA treatment records contain no complaints or treatment for pes planus, and although the Veteran was treated by a private podiatrist in April 2016, her main complaint was pertaining to her toenail fungus.  This evidence overall demonstrates that there was no increase in bilateral pes planus during service.  The probative evidence shows that the Veteran's bilateral pes planus did not undergo an increase in disability during service; thus, the presumption of aggravation does not attach.

While the Veteran contends that her current bilateral pes planus was aggravated during her period of service, there is no indication that the Veteran has specialized training in foot disorders.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Here, the only medical opinion of record is against the claim and indicates the Veteran's pes planus was not aggravated during service.  The Board finds this medical opinion to be more probative than the Veteran's lay assertions as to the etiology and severity of the Veteran's bilateral pes planus. 

In this regard, the VA examiner reviewed the claims file, considered the Veteran's service treatment records, and thoroughly interviewed and examined the Veteran.  Thereafter, the examiner provided adequate reasoning and bases for the opinion that the Veteran's military service did not aggravate her bilateral pes planus.  For these reasons, the opinion by the VA examiner is of greater probative value than the Veteran's contentions regarding her pes planus. 

In sum, the Board finds that the most probative evidence establishes that the Veteran's bilateral pes planus existed prior to her entry into service, was noted on her enlistment examination, and did not increase in disability during service.  Accordingly, service connection for the Veteran's bilateral pes planus is not warranted.


ORDER

Entitlement to service connection for a right hand disorder is denied.

Entitlement to service connection for a right wrist disorder is denied.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for an acquired psychiatric disorder, diagnosed as anxiety disorder, NOS, is granted.

Entitlement to service connection for bilateral pes planus is denied.



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


